



EXHIBIT 10.33


VORNADO REALTY TRUST 2019 OMNIBUS SHARE PLAN
RESTRICTED LTIP UNIT AGREEMENT
 
RESTRICTED LTIP UNIT AGREEMENT made as of the date set forth on Schedule A
hereto between VORNADO REALTY TRUST, a Maryland real estate investment trust
(the “Company”), its subsidiary Vornado Realty L.P., a Delaware limited
partnership (the “Partnership”), and the employee of the Company or one of its
affiliates listed on Schedule A (the “Employee”).


RECITALS
 
A. In accordance with the Vornado Realty Trust 2019 Omnibus Share Plan, as it
may be amended from time to time (the “Plan”), the Company desires in connection
with the employment of the Employee, to provide the Employee with an opportunity
to acquire LTIP Units (as defined in the agreement of limited partnership of the
Partnership, as amended (the “Partnership Agreement”)) having the rights, voting
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption and conversion set forth herein, in the Plan and in
the Partnership Agreement, and thereby provide additional incentive for the
Employee to promote the progress and success of the business of the Company, the
Partnership and its subsidiaries.
 
B. Schedule A hereto sets forth certain significant details of the LTIP Unit
grant herein and is incorporated herein by reference. Capitalized terms used
herein and not otherwise defined have the meanings provided on Schedule A.
 
NOW, THEREFORE, the Company, the Partnership and the Employee hereby agree as
follows:


AGREEMENT
 
1. Grant of Restricted LTIP Units. On the terms and conditions set forth below,
as well as the terms and conditions of the Plan, the Company hereby grants to
the Employee such number of LTIP Units as is set forth on Schedule A (the
“Restricted LTIP Units” or “LTIP Units”).
2. Vesting Period. The vesting period of the Restricted LTIP Units (the “Vesting
Period”) begins on the Grant Date and continues until such date as is set forth
on Schedule A as the date on which the Restricted LTIP Units are fully vested.
On the first Annual Vesting Date following the date of this Agreement and each
Annual Vesting Date thereafter, the number of LTIP Units equal to the Annual
Vesting Amount shall become vested, subject to earlier forfeiture as provided in
this Agreement. To the extent that Schedule A provides for amounts or schedules
of vesting that conflict with the provisions of this paragraph, the provisions
of Schedule A will govern. Except as permitted under Section 10, the Restricted
LTIP Units for which the applicable Vesting Period has not expired may not be
sold, assigned, transferred, pledged or otherwise




--------------------------------------------------------------------------------




disposed of or encumbered (whether voluntary or involuntary or by judgment,
levy, attachment, garnishment or other legal or equitable proceeding).
 
The Employee shall be entitled to receive distributions with respect to
Restricted LTIP Units to the extent provided for in the Partnership Agreement,
as modified hereby, if applicable. The Distribution Participation Date (as
defined in the Partnership Agreement) for the Restricted LTIP Units shall be the
Grant Date. Notwithstanding the foregoing, the Employee shall not have the right
to receive cash distributions paid on Restricted LTIP Units for which the
applicable Vesting Period has not expired unless the Employee is employed by the
Company or an affiliate on the record date for each such distribution.
 
The Employee shall have the right to vote the Restricted LTIP Units if and when
voting is allowed under the Partnership Agreement, regardless of whether the
applicable Vesting Period has expired.
 
3. Forfeiture of Restricted LTIP Units. If the employment of the Employee by the
Company or an affiliate terminates for any reason except Retirement, death or
following a Change in Control as described below, the Restricted LTIP Units for
which the applicable Vesting Period has not expired as of the date of such
termination shall be forfeited and returned to the Company for delivery to the
Partnership and cancellation. Upon the Employee’s Retirement, any Restricted
LTIP Units for which the applicable Vesting Period has not expired as of the
date of such termination shall not be forfeited and shall continue to vest in
accordance with the vesting schedule set forth on Schedule A as if the Employee
had remained employed by the Company and the Employee shall have the right to
receive distributions in accordance with Section 2 with respect to such
Restricted LTIP Units following the Employee’s Retirement as if the Employee was
employed on the applicable record date. Upon the Employee’s death, all of the
Restricted LTIP Units (whether or not vested) shall become fully vested and
shall not be forfeitable. Upon the occurrence of (a) a Change in Control of the
Company, and (b) the termination of employment of the Employee with the Company
or its affiliates within 24 months of such Change in Control either (i) by the
Company (or its successor) without Cause (as defined below) or (ii) by the
Employee for Good Reason (as defined below), then any Restricted LTIP Units for
which the applicable Vesting Period has not expired, shall become fully vested
and shall not be forfeitable. For purposes of this Restricted LTIP Unit
Agreement, a “Change in Control” of the Company means the occurrence of one of
the following events:
 
(i) individuals who, on the Grant Date, constitute the Board of Trustees of the
Company (the “Incumbent Trustees”) cease for any reason to constitute at least a
majority of the Board of Trustees (the “Board”), provided that any person
becoming a trustee subsequent to the Grant Date whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent Trustees
then on the Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for trustee,
without objection to such nomination) shall be an Incumbent Trustee; provided,
however,


2

--------------------------------------------------------------------------------




that no individual initially elected or nominated as a trustee of the Company as
a result of an actual or threatened election contest with respect to trustees or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be an Incumbent Trustee;
 
(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes, after the Grant Date, a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that an event described in this paragraph (ii) shall not be deemed to
be a Change in Control if any of following becomes such a beneficial
owner:  (A) the Company or any majority-owned subsidiary of the Company
(provided that this exclusion applies solely to the ownership levels of the
Company or the majority-owned subsidiary), (B) any tax-qualified, broad-based
employee benefit plan sponsored or maintained by the Company or any such
majority-owned subsidiary, (C) any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) any person pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii)), (E) (a) any of the
partners (as of the Grant Date) in Interstate Properties (“Interstate”)
including immediate family members and family trusts or family-only partnerships
and any charitable foundations of such partners (the “Interstate Partners”),
(b) any entities the majority of the voting interests of which are beneficially
owned by the Interstate Partners, or (c) any “group” (as described in
Rule 13d-5(b)(i) under the Exchange Act) including the Interstate Partners (the
persons in (a), (b) and (c) shall be individually and collectively referred to
herein as, “Interstate Holders”);
 
(iii) the consummation of a merger, consolidation, share exchange or similar
form of transaction involving the Company or any of its subsidiaries, or the
sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (a) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Interstate Holders or the Company’s shareholders immediately
prior to any such Business Transaction, and (b) no person (other than the
persons set forth in clauses (A), (B), (C), or (F) of paragraph (ii) above or
any tax-qualified, broad-based employee benefit plan of the Surviving
Corporation or its affiliates) beneficially owns, directly or indirectly, 30% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or
 
(iv) Board approval of a liquidation or dissolution of the Company, unless the
voting common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by the Company’s


3

--------------------------------------------------------------------------------




shareholders in substantially the same proportions as such shareholders owned
the Company’s Voting Securities immediately prior to such liquidation and such
ongoing entity assumes all existing obligations of the Company to Employee under
this Restricted LTIP Unit Agreement.
 
For the purposes of this Section, “Cause” will mean with respect to the
Employee, the Employee’s:  (a) conviction of, or plea of guilty or nolo
contendre to, a felony pertaining or otherwise relating to his or her employment
with the Company or an affiliate; or (b) willful misconduct that is materially
economically injurious to the Company or any of its affiliates, in each case as
determined in the Company’s sole discretion. For the purposes of this Section,
“Good Reason” will mean (a) the assignment to the Employee of duties materially
and adversely inconsistent with the Employee’s status prior to the Change in
Control or a material and adverse alteration in the nature of the Employee’s
duties, responsibilities or authority; (b) a reduction in the Employee’s base
salary; or (c) a relocation of the Employee’s own office location to a location
more than 30 miles from its location prior to the Change in Control. In the
event the Employee is a party to an employment agreement with the Company or an
affiliate thereof, and the definitions of Cause or Good Reason contained herein
conflict with terms provided therefor in such employment agreement (or similar
terms or provisions intended to cover substantially similar circumstances) the
definitions contained in such employment agreement will govern.


For the purposes of this Section, “Retirement” will mean (A) if the Employee is
a party to an employment agreement with the Company or an affiliate thereof
immediately prior to such event, and “Retirement” is defined therein, then
“Retirement” shall have the meaning set forth in such agreement, or (B) if the
Employee is not a party to an employment agreement with the Company or an
affiliate thereof immediately prior to such event or if the Employee is a party
to such an agreement and such agreement does not define “Retirement” or a
substantially equivalent term, then “Retirement” shall mean the Employee’s
termination of his or her employment with the Company and its affiliates after
attainment of age 65.


4. Certificates. Each certificate, if any, issued in respect of the Restricted
LTIP Units awarded under this Restricted LTIP Unit Agreement shall be registered
in the Employee’s name and held by the Company until the expiration of the
applicable Vesting Period. If certificates representing the LTIP Units are
issued by the Partnership at the time, at the expiration of each Vesting Period,
the Company shall deliver to the Employee (or, if applicable, to the Employee’s
legal representatives, beneficiaries or heirs) certificates representing the
number of LTIP Units that vested upon the expiration of such Vesting Period. The
Employee agrees that any resale of the LTIP Units received upon the expiration
of the applicable Vesting Period (or shares of Company’s common shares of
beneficial interest, par value $0.04 per share (the “Common Shares”) received
upon redemption of or in exchange for LTIP Units or Class A Units of the
Partnership into which LTIP Units may have been converted) shall not occur
during the “blackout periods” forbidding sales of Company securities, as set
forth in the then applicable Company employee manual or insider trading policy.
In addition, any resale shall be


4

--------------------------------------------------------------------------------




made in compliance with the registration requirements of the Securities Act of
1933, as amended (the “Securities Act”), or an applicable exemption therefrom,
including, without limitation, the exemption provided by Rule 144 promulgated
thereunder (or any successor rule).
 
5. Tax Withholding. The Company or its applicable affiliate has the right to
withhold from cash compensation payable to the Employee all applicable income
and employment taxes due and owing at the time the applicable portion of the
Restricted LTIP Units becomes includible in the Employee’s income (the
“Withholding Amount”), and/or to delay delivery of Restricted LTIP Units until
appropriate arrangements have been made for payment of such withholding. In the
alternative, the Company has the right to retain and cancel, or sell or
otherwise dispose of such number of Restricted LTIP Units as have a market value
determined at date the applicable LTIP Units vest, approximately equal to the
Withholding Amount with any excess proceeds being paid to Employee.
 
6. Certain Adjustments. If (i) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or stock of the Company
or other transaction similar thereto, (ii) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization,
significant repurchases of stock, or other similar change in the capital
structure of the Company, or any extraordinary dividend or other distribution to
holders of Common Shares or Class A Units other than regular dividends shall
occur, or (iii) any other event shall occur that in each case in the good faith
judgment of the Committee necessitates action by way of appropriate equitable
adjustment in the terms of this Restricted LTIP Unit Agreement, the Plan or the
LTIP Units, then the Committee shall take such action as it deems necessary to
maintain the Employee’s rights hereunder so that they are substantially
proportionate to the rights existing under this Agreement and the terms of the
LTIP Units prior to such event, including, without limitation: (A) adjustments
in the LTIP Units; and (B) substitution of other awards under the Plan or
otherwise. In the event of any change in the outstanding Common Shares (or
corresponding change in the Conversion Factor applicable to Class A Units of the
Partnership) by reason of any share dividend or split, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other corporate
change, or any distribution to common shareholders of the Company other than
regular dividends, any Class A Units, shares or other securities received by the
Employee with respect to the applicable Restricted LTIP Units for which the
Vesting Period shall not have expired will be subject to the same restrictions
as the Restricted LTIP Units with respect to an equivalent number of shares or
securities and shall be deposited with the Company.
 
7. No Right to Employment. Nothing herein contained shall affect the right of
the Company or any affiliate to terminate the Employee’s services,
responsibilities and duties at any time for any reason whatsoever.
 
8. Notice. Any notice to be given to the Company shall be addressed to the
Executive Vice President of the Company at 888 Seventh Avenue, New York, New


5

--------------------------------------------------------------------------------




York 10019 and any notice to be given the Employee shall be addressed to the
Employee at the Employee’s address as it appears on the employment records of
the Company, or at such other address as the Company or the Employee
may hereafter designate in writing to the other.
 
9. Governing Law. This Restricted LTIP Unit Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Maryland,
without references to principles of conflict of laws.
 
10. Successors and Assigns. This Restricted LTIP Unit Agreement shall be binding
upon and inure to the benefit of the parties hereto and any successors to the
Company and any successors to the Employee by will or the laws of descent and
distribution, but this Restricted LTIP Unit Agreement shall not otherwise be
assignable or otherwise subject to hypothecation by the Employee. None of the
LTIP Units shall be sold, assigned, transferred, pledged or otherwise disposed
of or encumbered (whether voluntarily or involuntarily or by judgment, levy,
attachment, garnishment or other legal or equitable proceeding) (each such
action a “Transfer”), or redeemed in accordance with the Partnership Agreement
(a) prior to vesting and (b) unless such Transfer is in compliance with all
applicable securities laws (including, without limitation, the Securities Act,
and such Transfer is in accordance with the applicable terms and conditions of
the Partnership Agreement. Any attempted Transfer of LTIP Units not in
accordance with the terms and conditions of this Section 10 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any LTIP Units as a result of any such Transfer, and shall
otherwise refuse to recognize any such Transfer.
 
11. Severability. If, for any reason, any provision of this Restricted LTIP Unit
Agreement is held invalid, such invalidity shall not affect any other provision
of this Restricted LTIP Unit Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect. If any provision of this Restricted LTIP Unit Agreement shall be
held invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Restricted LTIP Unit Agreement, shall to the full
extent consistent with law continue in full force and effect.
 
12. Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Restricted LTIP Unit Agreement.
 
13. Counterparts. This Restricted LTIP Unit Agreement may be executed in
multiple counterparts with the same effect as if each of the signing parties had
signed the same document. All counterparts shall be construed together and
constitute the same instrument.
 
14. Miscellaneous. This Restricted LTIP Unit Agreement may not be amended except
in writing signed by the Company and the Employee. Notwithstanding


6

--------------------------------------------------------------------------------




the foregoing, this Restricted LTIP Unit Agreement may be amended in writing
signed only by the Company to:  (a) correct any errors or ambiguities in this
Restricted LTIP Unit Agreement; and/or (b) to make such changes that do not
materially adversely affect the Employee’s rights hereunder. This grant shall in
no way affect the Employee’s participation or benefits under any other plan or
benefit program maintained or provided by the Company. In the event of a
conflict between this Restricted LTIP Unit Agreement and the Plan, the Plan
shall govern.
 
15. Conflict With Employment Agreement. If (and only if) the Employee and the
Company or its affiliates have entered into an employment agreement, in the
event of any conflict between any of the provisions of this Agreement and any
such employment agreement the provisions of such employment agreement will
govern. As further provided in Section 7, nothing herein shall imply that any
employment agreement exists between the Employee and the Company or its
affiliates.
 
16. Status as a Partner. As of the Grant Date, the Employee shall be admitted as
a partner of the Partnership with beneficial ownership of the number of LTIP
Units issued to the Employee as of such date pursuant to this Restricted LTIP
Unit Agreement by: (A) signing and delivering to the Partnership a copy of this
Agreement; and (B) signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the Partnership Agreement (attached
hereto as Exhibit A).
 
17. Status of LTIP Units under the Plan. The LTIP Units are both issued as
equity securities of the Partnership and granted as awards under the Plan. The
Company will have the right at its option, as set forth in the Partnership
Agreement, to issue Common Shares in exchange for Class A Units into which LTIP
Units may have been converted pursuant to the Partnership Agreement, subject to
certain limitations set forth in the Partnership Agreement, and such Common
Shares, if issued, will be issued under the Plan. The Employee must be eligible
to receive the LTIP Units in compliance with applicable federal and state
securities laws and to that effect is required to complete, execute and deliver
certain covenants, representations and warranties (attached as Exhibit B). The
Employee acknowledges that the Employee will have no right to approve or
disapprove such determination by the Company.
 
18. Investment Representations; Registration. The Employee hereby makes the
covenants, representations and warranties and set forth on Exhibit B attached
hereto. All of such covenants, warranties and representations shall survive the
execution and delivery of this Restricted LTIP Unit Agreement by the Employee.
The Partnership will have no obligation to register under the Securities Act any
LTIP Units or any other securities issued pursuant to this Restricted LTIP Unit
Agreement or upon conversion or exchange of LTIP Units.
 
19. Section 83(b) Election. In connection with this Restricted LTIP Unit
Agreement the Employee hereby agrees to make an election to include in gross
income in the year of transfer the applicable LTIP Units pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, substantially in
the form attached hereto as


7

--------------------------------------------------------------------------------




Exhibit C and to supply the necessary information in accordance with the
regulations promulgated thereunder.
 
[signature page follows]
 




8

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, this Restricted LTIP Unit Agreement has been executed by the
parties hereto as of the date and year first above written.
 
 
VORNADO REALTY TRUST
 
 
 
 
 
 
 
 
By:
 
 
 
Joseph Macnow
 
 
   Executive Vice President - Finance
   Chief Administrative Officer
   Chief Financial Officer
 
 
 
 
 
 
 
 
VORNADO REALTY L.P.
 
 
 
 
 
By:  Vornado Realty Trust, its general partner
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Joseph Macnow
 
 
   Executive Vice President - Finance
   Chief Administrative Officer
   Chief Financial Officer
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 

 






9

--------------------------------------------------------------------------------





EXHIBIT A
 
FORM OF LIMITED PARTNER SIGNATURE PAGE
 
The Employee, desiring to become one of the within named Limited Partners of
Vornado Realty L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Second Amended and Restated Agreement of Limited
Partnership, dated as of October 20, 1997, of Vornado Realty L.P., as amended
(the “Partnership Agreement”). Capitalized terms used but not defined herein
have the meaning ascribed thereto in the Partnership Agreement. The Employee
agrees that this signature page may be attached to any counterpart of the
Partnership Agreement and further agrees as follows (where the term “Limited
Partner” refers to the Employee):
 
1. The Limited Partner hereby confirms that it has reviewed the terms of the
Partnership Agreement and affirms and agrees that it is bound by each of the
terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units.
 
2. The Limited Partner hereby confirms that it is acquiring the Partnership
Units for its own account as principal, for investment and not with a view to
resale or distribution, and that the Partnership Units may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the Partnership (which it has no
obligation to file) or that is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and all applicable
state and foreign securities laws, and the General Partner may refuse to
transfer any Partnership Units as to which evidence of such registration or
exemption from registration satisfactory to the General Partner is not provided
to it, which evidence may include the requirement of a legal opinion regarding
the exemption from such registration. If the General Partner delivers to the
Limited Partner Common Shares of Beneficial Interest of the General Partner
(“Common Shares”) upon redemption of any Partnership Units, the Common Shares
will be acquired for the Limited Partner’s own account as principal, for
investment and not with a view to resale or distribution, and the Common Shares
may not be transferred or otherwise disposed of by the Limited Partner otherwise
than in a transaction pursuant to a registration statement filed by the General
Partner with respect to such Common Shares (which it has no obligation under the
Partnership Agreement to file) or that is exempt from the registration
requirements of the Securities Act and all applicable state and foreign
securities laws, and the General Partner may refuse to transfer any Common
Shares as to which evidence of such registration or exemption from such
registration satisfactory to the General Partner is not provided to it, which
evidence may include the requirement of a legal opinion regarding the exemption
from such registration.
 
3. The Limited Partner hereby affirms that it has appointed the General Partner,
any Liquidator and authorized officers and attorneys-in-fact of each, and each
of those acting singly, in each case with full power of substitution, as its
true and lawful agent and


Ex. A-1



--------------------------------------------------------------------------------




attorney-in-fact, with full power and authority in its name, place and stead, in
accordance with Section 15.11 of the Partnership Agreement, which section is
hereby incorporated by reference. The foregoing power of attorney is hereby
declared to be irrevocable and a power coupled with an interest, and it shall
survive and not be affected by the death, incompetency, dissolution, disability,
incapacity, bankruptcy or termination of the Limited Partner and shall extend to
the Limited Partner’s heirs, executors, administrators, legal representatives,
successors and assigns.
 
4. The Limited Partner hereby confirms that, notwithstanding any provisions of
the Partnership Agreement to the contrary, the LTIP Units shall not be
redeemable by the Limited Partner pursuant to Section 8.6 of the Partnership
Agreement.
 
5. a. The Limited Partner hereby irrevocably consents in advance to any
amendment to the Partnership Agreement, as may be recommended by the General
Partner, intended to avoid the Partnership being treated as a publicly-traded
partnership within the meaning of Section 7704 of the Internal Revenue Code,
including, without limitation, (x) any amendment to the provisions of
Section 8.6 of the Partnership Agreement intended to increase the waiting period
between the delivery of a Notice of Redemption and the Specified Redemption Date
and/or the Valuation Date to up to sixty (60) days or (y) any other amendment to
the Partnership Agreement intended to make the redemption and transfer
provisions, with respect to certain redemptions and transfers, more similar to
the provisions described in Treasury Regulations Section 1.7704-1(f).
 
b. The Limited Partner hereby appoints the General Partner, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to execute and deliver any amendment referred to in the foregoing
paragraph 5(a) on the Limited Partner’s behalf. The foregoing power of attorney
is hereby declared to be irrevocable and a power coupled with an interest, and
it shall survive and not be affected by the death, incompetency, dissolution,
disability, incapacity, bankruptcy or termination of the Limited Partner and
shall extend to the Limited Partner’s heirs, executors, administrators, legal
representatives, successors and assigns.
 
6. The Limited Partner agrees that it will not transfer any interest in the
Partnership Units (x) through (i) a national, non-U.S., regional, local or other
securities exchange, (ii) PORTAL or (iii) an over-the-counter market (including
an interdealer quotation system that regularly disseminates firm buy or sell
quotations by identified brokers or dealers by electronic means or otherwise) or
(y) to or through (a) a person, such as a broker or dealer, that makes a market
in, or regularly quotes prices for, interests in the Partnership or (b) a person
that regularly makes available to the public (including customers or
subscribers) bid or offer quotes with respect to any interests in the
Partnership and stands ready to effect transactions at the quoted prices for
itself or on behalf of others.
 


Ex. A-2



--------------------------------------------------------------------------------




7. The Limited Partner acknowledges that the General Partner shall be a third
party beneficiary of the representations, covenants and agreements set forth in
Sections 4 and 6 hereof. The Limited Partner agrees that it will transfer,
whether by assignment or otherwise, Partnership Units only to the General
Partner or to transferees that provide the Partnership and the General Partner
with the representations and covenants set forth in Sections 4 and 6 hereof.
 
8. This Acceptance shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.
 
 
 
Signature Line for Limited Partner:
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
, 20__
 
 
 
 Address of Limited Partner:
 
  


 
  


 
 





 




Ex. A-3



--------------------------------------------------------------------------------





EXHIBIT B
 
EMPLOYEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
 
The Employee hereby represents, warrants and covenants as follows:
 
(a) The Employee has received and had an opportunity to review the following
documents (the “Background Documents”):
 
(i) Vornado Realty Trust’s latest Annual Report to Shareholders;
(ii) Vornado Realty Trust’s Proxy Statement for its most recent Annual Meeting
of Shareholders;
(iii) Vornado Realty Trust’s and Vornado Realty L.P.’s Report on Form 10-K for
the fiscal year most recently ended;
(iv) Vornado Realty Trust’s and Vornado Realty L.P.’s Form 10-Q, if any, for the
most recently ended quarter filed by Vornado Realty Trust and Vornado Realty
L.P. with the Securities and Exchange Commission since the filing of the
Form 10-K described in clause (iii) above;
(v) Each of the Current Report(s) on Form 8-K of Vornado Realty Trust and
Vornado Realty L.P., if any, filed since the end of the fiscal year most
recently ended for which a Form 10-K has been filed by Vornado Realty Trust and
Vornado Realty L.P.;
(vi) The Partnership Agreement;
(vii) Vornado Realty Trust’s 2019 Omnibus Share Plan; and
(viii) Vornado Realty L.P.’s Second Amended and Restated Agreement of Limited
Partnership, as amended.
 
The Employee also acknowledges that any delivery of the Background Documents and
other information relating to Vornado Realty Trust and Vornado Realty L.P. prior
to the determination by Vornado Realty L.P. of the suitability of the Employee
as a holder of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.
 
(b) The Employee hereby represents and warrants that
 
(i) The Employee either (A) is an “accredited investor” as defined in
Rule 501(a) under the Securities Act of 1933, as amended (the “Securities Act”),
or (B) by reason of the business and financial experience of the Employee,


Ex. B-1



--------------------------------------------------------------------------------




together with the business and financial experience of those persons, if any,
retained by the Employee to represent or advise him with respect to the grant to
him of LTIP Units, the potential conversion of LTIP Units into Class A Units of
the Partnership (“Common Units”) and the potential redemption of such Common
Units for Vornado Realty Trust’s Common Shares (“REIT Shares”), has such
knowledge, sophistication and experience in financial and business matters and
in making investment decisions of this type that the Employee (I) is capable of
evaluating the merits and risks of an investment in the Partnership and
potential investment in Vornado Realty Trust and of making an informed
investment decision, (II) is capable of protecting his own interest or has
engaged representatives or advisors to assist him in protecting his interests,
and (III) is capable of bearing the economic risk of such investment.
 
(ii) The Employee understands that (A) the Employee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Employee is or by reason of the award of LTIP Units
may become subject, to his particular situation; (B) the Employee has not
received or relied upon business or tax advice from Vornado Realty Trust, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Employee provides services to the
Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Partnership, as the Employee believes to be necessary and
appropriate to make an informed decision to accept this award of LTIP Units; and
(D) an investment in the Partnership and/or Vornado Realty Trust involves
substantial risks. The Employee has been given the opportunity to make a
thorough investigation of matters relevant to the LTIP Units and has been
furnished with, and has reviewed and understands, materials relating to the
Partnership and Vornado Realty Trust and their respective activities (including,
but not limited to, the Background Documents). The Employee has been afforded
the opportunity to obtain any additional information (including any exhibits to
the Background Documents) deemed necessary by the Employee to verify the
accuracy of information conveyed to the Employee. The Employee confirms that all
documents, records, and books pertaining to his receipt of LTIP Units which were
requested by the Employee have been made available or delivered to the Employee.
The Employee has had an opportunity to ask questions of and receive answers from
the Partnership and Vornado Realty Trust, or from a person or persons acting on
their behalf, concerning the terms and conditions of the LTIP Units. The
Employee has relied upon, and is making its decision solely upon, the Background
Documents and other written information provided to the Employee by the
Partnership or Vornado Realty Trust.
 
(iii) The LTIP Units to be issued, the Common Units issuable upon conversion of
the LTIP Units and any REIT Shares issued in connection with the redemption of
any such Common Units will be acquired for the account of the


Ex. B-2



--------------------------------------------------------------------------------




Employee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the
Employee’s right (subject to the terms of the LTIP Units, the Stock Plan and
this Agreement) at all times to sell or otherwise dispose of all or any part of
his LTIP Units, Common Units or REIT Shares in compliance with the Securities
Act, and applicable state securities laws, and subject, nevertheless, to the
disposition of his assets being at all times within his control.
 
(iv) The Employee acknowledges that (A) neither the LTIP Units to be issued, nor
the Common Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and Vornado Realty Trust on such
exemptions is predicated in part on the accuracy and completeness of the
representations and warranties of the Employee contained herein, (C) such LTIP
Units or Common Units, therefore, cannot be resold unless registered under the
Securities Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such LTIP Units and
Common Units and (E) neither the Partnership nor Vornado Realty Trust has any
obligation or intention to register such LTIP Units or the Common Units issuable
upon conversion of the LTIP Units under the Securities Act or any state
securities laws or to take any action that would make available any exemption
from the registration requirements of such laws, except, that, upon the
redemption of the Common Units for REIT Shares, Vornado Realty Trust may issue
such REIT Shares under the 2019 Omnibus Share Plan (the “Stock Plan”) and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Employee is eligible to receive such REIT Shares under
the Stock Plan at the time of such issuance, (II) Vornado Realty Trust has filed
a Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such REIT Shares and (III) such Form S-8 is
effective at the time of the issuance of such REIT Shares. The Employee hereby
acknowledges that because of the restrictions on transfer or assignment of such
LTIP Units acquired hereby and the Common Units issuable upon conversion of the
LTIP Units which are set forth in the Partnership Agreement or this Agreement,
the Employee may have to bear the economic risk of his ownership of the LTIP
Units acquired hereby and the Common Units issuable upon conversion of the LTIP
Units for an indefinite period of time.
 
(v) The Employee has determined that the LTIP Units are a suitable investment
for the Employee.
 
(vi) No representations or warranties have been made to the Employee by the
Partnership or Vornado Realty Trust, or any officer, director,


Ex. B-3



--------------------------------------------------------------------------------




shareholder, agent, or affiliate of any of them, and the Employee has received
no information relating to an investment in the Partnership or the LTIP Units
except the information specified in paragraph (b) above.
 
(c) So long as the Employee holds any LTIP Units, the Employee shall disclose to
the Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
 
(d) The Employee hereby agrees to make an election under Section 83(b) of the
Code with respect to the LTIP Units awarded hereunder, and has delivered with
this Agreement a completed, executed copy of the election form attached hereto
as Exhibit C. The Employee agrees to file the election (or to permit the
Partnership to file such election on the Employee’s behalf) within thirty (30)
days after the award of the LTIP Units hereunder with the IRS Service Center at
which such Employee files his personal income tax returns, and to file a copy of
such election with the Employee’s U.S. federal income tax return for the taxable
year in which the LTIP Units are awarded to the Employee.
 
(e) The address set forth on the signature page of this Agreement is the address
of the Employee’s principal residence, and the Employee has no present intention
of becoming a resident of any country, state or jurisdiction other than the
country and state in which such residence is sited.
 






    
    


Ex. B-4



--------------------------------------------------------------------------------






SCHEDULE A TO RESTRICTED LTIP UNIT AGREEMENT
 
(Terms being defined are in quotation marks.)
 


Date of Restricted LTIP Unit Agreement:
 
As of:


Name of Employee:






Number of LTIP Units Subject to Grant:
 


Date of Grant:






Date on Which Restricted LTIP Units are Fully Vested:






Vesting Period:






“Annual Vesting Amount” 
Insert the number of LTIP Units that vest each year or other applicable vesting
schedule.


 


“Annual Vesting Date” (or if such date is not a business day, on the next
succeeding business day): 
Insert the calendar date of each year on which LTIP Units will vest or other
appropriate vesting schedule.










Additional Matters:
 

 


Initials of Vornado Realty Trust representative:         


Initials of Employee:             


Ex. C-5

